Name: Commission Regulation (EU) NoÃ 1251/2011 of 30Ã November 2011 amending Directives 2004/17/EC, 2004/18/EC and 2009/81/EC of the European Parliament and of the Council in respect of their application thresholds for the procedures for the awards of contract Text with EEA relevance
 Type: Regulation
 Subject Matter: trade policy
 Date Published: nan

 2.12.2011 EN Official Journal of the European Union L 319/43 COMMISSION REGULATION (EU) No 1251/2011 of 30 November 2011 amending Directives 2004/17/EC, 2004/18/EC and 2009/81/EC of the European Parliament and of the Council in respect of their application thresholds for the procedures for the awards of contract (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2004/17/EC of the European Parliament and of the Council of 31 March 2004 coordinating the procurement procedures of entities operating in the water, energy, transport and postal services (1), and in particular Article 69 thereof, Having regard to Directive 2004/18/EC of the European Parliament and of the Council of 31 March 2004 on the coordination of procedures for the award of public works contracts, public supply contracts and public service contracts (2), and in particular Article 78 thereof, Having regard to Directive 2009/81/EC of the European Parliament and of the Council of 13 July 2009 on the coordination of procedures for the award of certain works contracts, supply contracts and service contracts by contracting authorities or entities in the fields of defence and security, and amending Directives 2004/17/EC and 2004/18/EC (3), and in particular Article 68 thereof, Whereas: (1) By Council Decision 94/800/EC of 22 December 1994 concerning the conclusion on behalf of the European Community, as regards matters within its competence, of the agreements reached in the Uruguay Round multilateral negotiations (1986 to 1994) (4) the Council concluded the Agreement on Government Procurement (hereinafter referred to as the Agreement). The Agreement should be applied to any procurement contract with a value that reaches or exceeds the amounts (hereinafter referred to as thresholds) set in the Agreement and expressed as special drawing rights. (2) One of the objectives of Directives 2004/17/EC and 2004/18/EC is to allow the contracting entities and the contracting authorities which apply those Directives to comply at the same time with the obligations laid down in the Agreement. To achieve this, the thresholds laid down by those Directives for public contracts which are also covered by the Agreement should be aligned in order to ensure that they correspond to the euro equivalents, rounded down to the nearest thousand, of the thresholds set out in the Agreement. (3) For reasons of coherence, it is appropriate to align also those thresholds in Directives 2004/17/EC and 2004/18/EC which are not covered by the Agreement. At the same time, the thresholds laid down by Directive 2009/81/EC should be aligned to the revised thresholds laid down in Article 16 of Directive 2004/17/EC. (4) Directives 2004/17/EC, 2004/18/EC and 2009/81/EC should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Advisory Committee for Public Contracts, HAS ADOPTED THIS REGULATION: Article 1 Directive 2004/17/EC is amended as follows: (1) Article 16 is amended as follows: (a) in point (a), the amount EUR 387 000 is replaced by EUR 400 000; (b) in point (b), the amount EUR 4 845 000 is replaced by EUR 5 000 000; (2) Article 61 is amended as follows: (a) in paragraph 1, the amount EUR 387 000 is replaced by EUR 400 000; (b) in paragraph 2, the amount EUR 387 000 is replaced by EUR 400 000. Article 2 Directive 2004/18/EC is amended as follows: (1) Article 7 is amended as follows: (a) in point (a), the amount EUR 125 000 is replaced by EUR 130 000; (b) in point (b), the amount EUR 193 000 is replaced by EUR 200 000; (c) in point (c), the amount EUR 4 845 000 is replaced by EUR 5 000 000; (2) the first paragraph of Article 8 is amended as follows: (a) in point (a), the amount EUR 4 845 000 is replaced by EUR 5 000 000; (b) in point (b), the amount EUR 193 000 is replaced by EUR 200 000; (3) in Article 56, the amount EUR 4 845 000 is replaced by EUR 5 000 000; (4) in the first subparagraph of Article 63(1), the amount EUR 4 845 000 is replaced by EUR 5 000 000; (5) Article 67(1) is amended as follows: (a) in point (a), the amount EUR 125 000 is replaced by EUR 130 000; (b) in point (b), the amount EUR 193 000 is replaced by EUR 200 000; (c) in point (c), the amount EUR 193 000 is replaced by EUR 200 000. Article 3 Article 8 of Directive 2009/81/EC is amended as follows: (1) in point (a), the amount EUR 387 000 is replaced by EUR 400 000; (2) in point (b), the amount EUR 4 845 000 is replaced by EUR 5 000 000. Article 4 This Regulation shall enter into force on the 1 January 2012 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 134, 30.4.2004, p. 1. (2) OJ L 134, 30.4.2004, p. 114. (3) OJ L 216, 20.8.2009, p. 76. (4) OJ L 336, 23.12.1994, p. 1.